Case: 1:18-cv-02587-SO Doc #: 23 Filed: 09/25/19°.1 of 7..PagelD #111

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOILYNN KAREGA-MASON,

Plaintiff,

Vv. CASE NO. 1:18-cv-2587
HON, SOLOMON OLIVER, JR.

MAGISTRATE JUDGE WILLIAM H.
BAUGHMAN, JR.
OBERLIN COLLEGE, a corporation,

MARVIN KRISLOV, TIMOTHY
ELGRIN and CLYDE 8. McGREGOR,

 

 

 

Defendants.
Gary Benjamin Timothy H. Howlett (P24030)
LAW OFFICE OF GARY A. BENJAMIN, INC. Sara H. Jodka (76289)
Attorney for Plaintiff Angelina R. Irvine (P81712)
2976 Monmouth Road DICKINSON WRIGHT PLLC
Cleveland Heights, OH 48118-4036 Attorneys for Defendants
(313) 590-6136 500 Woodward Avenue, Suite 4000
benjaminlawohio@gmail.com Detroit, Michigan 48226

(313) 223-3500

Chui Karega (P27059) thowlett@dickinsonwright.com
LAW OFFICES OF CHUI KAREGA sjodka@dickinsonwright.com
Co-Attorney for Plaintiff airvine@dickinsonwright.com

P.O. Box 312083
Detroit, Michigan 48231-2083
ck27059@msn.com

 

JOINT MOTION TO ADJOURN MEDIATION CONFERENCE
NOW COME the Parties, by and through their respective counsel, stating as follows for
their Joint Motion to Adjourn the Mediation Conference:
1. On June 20, 2019, the Court held a case management conference. During the case

management conference, the Parties discussed with the Court whether an early mediation
Case: 1:18-cv-02587-SO Doc #: 23 Filéd: 09/25/19 2 of 7. PagelD #: 112

conference in the fall would be fruitful. At that time, the Parties anticipated that by fall they
would have exchanged written discovery and deposed at least some of the key witnesses.

2. The Court entered a Case Management Conference Order the following day, assigning
the case to the complex track, setting April 30, 2020 as the discovery cut-off, and May 31, 2020
as the dispositive motion cut-off. (Case Management Conference Order, ECF No. 20.)

3. On July 2, 2019, the Court entered an Order scheduling the mediation conference for
October 17, 2019, at 11:00 a.m., before Magistrate Judge William H. Baughman, Ir. (Order
Scheduling Mediation Conf., ECF No. 22.)

4, The Court’s July 2 Order directs the Parties to negotiate and make good faith efforts to
settle the case in advance of the mediation conference. Additionally, the Order provides that
Plaintiff's counsel shall deliver a written itemization of damages and settlement demand, with an
explanation, on or before September 26, 2019. Defendants are to respond with a written offer
and explanation on or before October 3, 2019. Finally, per the July 2 Order, each Party must
deliver to the Magistrate Judge’s chambers a confidential mediation statement on or before
October 10, 2019.

5. Since entry of the Court’s June 21 and July 2 orders, discovery has not progressed as
swiftly as the Parties originally predicted. Defendants served Plaintiff with written discovery on
August 20, 2019, and are currently awaiting Plaintiff's responses, which were due on September

19, 2019.

6. When the Parties agreed that a fall mediation conference would be beneficial, the
Parties anticipated that they would have conducted significant discovery by that time. Currently,

since Defendants have not yet received Plaintiff's written discovery responses, and no
Case: 1:18-cv-02587-SO Doc #: 23 Filed: 09/25/19 3 of 7. PagelD #: 113

depositions have been taken, the scheduled mediation conference would not be meaningful or
productive.

7. To that end, pursuant to Local Rules 16.4 and 16.6, and the Court’s inherent authority
to manage its docket and the scheduling of the cases therein, the Parties respectfully request that
the Court adjourn the scheduled mediation conference for sixty (60) days. This requested
extension will give the Parties sufficient time to exchange and review written discovery, and to
depose Plaintiff and other key witnesses.

8. The requested adjournment will not impact any other dates in the case that are
currently scheduled. The Parties will still be able to complete discovery by April 30, 2020, and
will still be able to file dispositive motions by May 31, 2020.

9. The Parties agree to and jointly move for this relief.

10. The Parties rely upon the attached Memorandum in Support and the pleadings and
Orders on file in this case.

WHEREFORE, the Parties respectfully request that this Honorable Court adjourn and
rescheduie the October 17, 2019 mediation conference by entering an order in the form and

substance of the proposed order attached hereto as Exhibit A.

 

 

Respectfully submitted,

sf Gary Benjamin (w/consent) s/ Angelina R. Irvine
Gary Benjamin Timothy H. Howlett (P24030)
LAW OFFICE OF GARY A. BENJAMIN, sara H. Jodka (76289)
INC, Angelina R. Irvine (P81712)
2976 Monmouth Road DICKINSON WRIGHT PLLC
Cleveland Heights, OH 48118-4036 Attorneys for Defendants
(313) 590-6136 500 Woodward Avenue, Suite 4000
benjaminlawohio@gmail.com Detroit, Michigan 48226

(313) 223-3500
Chui Karega (P27059) thowlett@dickinsonwright.com
LAW OFFICES OF CHUI KAREGA sjodka(@dickinsonwright.com

 

P.O. Box 312083 airvine@dickinsonwright.com
Case: 1:18-cv-02587-SO Doc #: 23 Filed: 09/25/19 4 of 7. PagelD #: 114

Detroit, Michigan 48231-2083
ck27059@msn.com Attorneys for Defendants

Attorneys for Plaintiff

DATED: September 25, 2019
Case: 1:18-cv-02587-SO Doc #: 23 Filed: 09/25/19 5 of 7. PagelD #:115

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOILYNN KAREGA-MASON,

Plaintiff,

v. CASE NO. 1[:18-cv-2587
HON. SOLOMON OLIVER, JR.

MAGISTRATE JUDGE WILLIAM H.
BAUGHMAN, JR.

OBERLIN COLLEGE, a corporation,
MARVIN KRISLOV, TIMOTHY
ELGRIN and CLYDE 8S. McGREGOR,

Defendants.

 

Gary Benjamin

LAW OFFICE OF GARY A. BENJAMIN, INC.

Attorney for Plaintiff

2976 Monmouth Road

Cleveland Heights, OH 48118-4036
(313) 590-6136
benjaminlawohio@gmail.com

Chui Karega (P27059)

LAW OFFICES OF CHUI KAREGA
Co-Aitorney for Plaintiff

P.O, Box 312083

Detroit, Michigan 48231-2083
ck27059@msn.com

Timothy H. Howlett (P24030)
Sara H. Jodka (76289)
Angelina R, Irvine (P81712)
DICKINSON WRIGHT PLLC
Attorneys for Defendants

500 Woodward Avenue, Suite 4000
Detroit, Michigan 48226
(313) 223-3500
thowlett@dickinsonwright.com
sjodka@dickinsonwright.com
airvine@dickinsonwright.com

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION
TO ADJOURN MEDIATION CONFERENCE
Case: 1:18-cv-02587-SO Doc #: 23 Filed: 09/25/19 6 of 7. PagelD #: 116

The Parties, by and through their respective counsel, state as follows for their
Memorandum of Points and Authorities in Support of their Joint Motion to Adjourn the
Mediation Conference:

The goal of alternative dispute resolution processes, such as a mediation conference, is to
enable the Court to “careful[ly] select[]” the processes that “will result in the efficient
preparation and resolution,” of a case, “to the benefit of the parties, their counsel, and the Court.”
N.D. Ohio Civ. R. 16.4{a). To that end, Local Rule 16.6 provides that, at a mediation
conference, “[t]he Mediator shall conduct the process in order to assist the parties in arriving at a
settlement of all or some of the issues involved in the case.” N.D. Ohio Civ. R. 16.6(g)(1).
Additionally, the Court has inherent authority to manage its docket and the scheduling thereof as
it deems appropriate. Finally, the Court has authority to “secure the just, speedy, and
inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1. Therefore, the
Court has authority to adjourn the mediation conference to benefit the Parties and promote the
efficient resolution of the action.

Here, adjourning the mediation conference by sixty (60) days will conserve judicial
resources and aid in “secur[ing] the just, speedy, and inexpensive” resolution of the action, Fed.
R. Civ. P. 1. At present, without having taken any depositions and without having exchanged
written discovery, the Parties will not be in a position to meaningfully analyze the strengths and
weaknesses of their respective positions. As a result, if the mediation conference is not
adjourned, the Magistrate Judge will be unable to “assist the parties in arriving at a settlement of
all or some of the issues involved in the case.” N.D. Ohio Civ. R. 16.6(g)(1). In short
conducting the mediation conference on October 17, 2019 would be unproductive and needlessly

drain the Parties’ and the Court’s resources. Accordingly, the Parties respectfully request that
Case: 1:18-cv-02587-SO: Doc #: 23 Filed: 09/25/19 7 of 7, PagelD #: 117

the Court grant the Parties’ Joint Motion and adjourn the mediation conference by sixty (60)

days.

s/ Gary Benjamin (w/consent)

Gary Benjamin

LAW OFFICE OF GARY A. BENJAMIN,
INC.

2976 Monmouth Road

Cleveland Heights, OH 48118-4036

(313) 590-6136
benjaminlawohio(@email.com

Chui Karega (P27059)

LAW OFFICES OF CHUI KAREGA
P.O. Box 312083

Detroit, Michigan 48231-2083
ck27059@msn.com

Attorneys for Plaintiff

DATED: September 25, 2019

Respectfully submitted,

s/ Angelina R. Irvine
Timothy H. Howlett (P24030)

Sara H. Jodka (76289)

Angelina R. Irvine (P81712)
DICKINSON WRIGHT PLLC
Attorneys for Defendants

500 Woodward Avenue, Suite 4000
Detroit, Michigan 48226

(313) 223-3500
thowlett@dickinsonwright.com
sjodka@dickinsonwright.com
airvine@dickinsonwright.com

 

Attorneys for Defendants

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was electronically filed with the
Clerk of the Court on September 25, 2019 using the electronic filing system, which will send
notification of such filing to all counsel of record.

s/ Angelina R. irvine

Dickinson Wright PLLC

500 Woodward Ave., Suite 4000
Detroit, MI 48226
airvine@dickinsonwright.com
